DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Claims 32-46 are allowable over the prior art of record. The closest prior art of record Ezra  (US 2014/0156956), teaches creating, saving snapshot devoted by a storage system. Logical volume of the first point in time does not exceed the size of the physical storage space, multiple of logical volumes; maintain fixed or total or certain storage capacity, copy on write mechanism associated with data store on storage system; data associated with certain snapshots have to be stored, and this is done with the help of the pool, fixed number of data allocated and new data has not been allocated associated with snapshot, copy-on-write and snapshot ([0010], [0016], [0068], [0080]). The reasons for allowance of these claims are that the prior art of record neither anticipates, nor renders obvious the recited combination as a whole, including but not limited to subject matter indicated in independent claim 1 as “maintaining a remaining portion of the data in the plurality of logical volumes, mounting first data in the first portion of the data in the plurality of logical volumes saved to the snapshot area without performing a copy-on-write request in response to receiving a first mounting request and in response to receiving a second mounting request for second data in the remaining portion of the data in the plurality of logical volumes: appending the second data in the remaining portion of the data in the plurality of logical volumes, and mounting the appended second data without performing a copy-on-write request” and similarly in independent claims 17 and 21.
Dependent claims 2-9, 18-20 and 22-27 are allowable at least for the reasons recited above including all the limitations of the allowable independent base claim upon which they depend.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Sawdon et al. (US 2003/0159007 A1) describe updates to the active file system. Prior to creating a snapshot, brings the file system to a quiescent state by deferring future updates to files and directories in the file system and waiting for pending updates to finish. After updates to the file system have been deferred, the processing writes, the cached data updates to the file system in order to ensure that all data is stored on the file system and that interruptions in operations (e.g., an interruption in power) does not unduly corrupt the data within the file system. After the data is written to the file system, the actual snapshot is created by establishing an inode for the shadow inode file ([00071). 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communication from the examiner
should be directed to Daniel A Kuddus whose telephone number is (571) 270-1722. The
examiner can normally be reached on Monday to Thursday 8.00 a.m.-5.30 p.m. The examiner can also be reached on alternate Fridays from 8.00 a.m. to 4.30 p.m. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Hosain Alam can be reached on (571) 272-3978. The fax phone number for the organization where this application or processing is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from the either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only.
For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/DANIEL A KUDDUS/            Primary Examiner, Art Unit 2154
5/21/21